DETAILED ACTION
In application filed on 05/29/2019, Claims 1-20 are pending. Claims 1-20 are considered in the current office action. 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 05/20/2019 and 03/04/2020 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Election/Restrictions
Claims 1-8 and 14-20 directed to an allowable product. Pursuant to the procedures set forth in MPEP § 821.04(B), claims 9-13, directed to the process of making or using an allowable product, previously withdrawn from consideration as a result of a restriction requirement, claims 9-13 are hereby rejoined and fully examined for patentability under 37 CFR 1.104.
Because all claims previously withdrawn from consideration under 37 CFR 1.142 have been rejoined, the restriction requirement as set forth in the Office action mailed on 06/29/2021 is hereby withdrawn. In view of the withdrawal of the restriction requirement as to the rejoined inventions, applicant(s) are advised that if any claim In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

Response to Arguments
Applicant’s arguments, see Page 9, filed on 01/05/2022, with respect to the 35 U.S.C. §102 rejections on Claims 1 have been fully considered and are persuasive. 
Applicant argues: 
["There is nothing in the '007 publication with regard to a system containing two or more rectangular-prism-shaped boxes that contain rectangular-prism-shaped boxes that contain a fluid droplet ejection cartridge and a translation mechanism to move the fluid droplet ejection cartridge only in an x direction. There is also, nothing in the '007 publication with regard to a sample tray translation mechanism to move a sample tray along a production path in a y direction through a series of rectangular-prism-shaped boxes. Contrary to the examiner's assertion, the ejection subassemblies shown in FIGs. 3A and 3B are not rectangular-prism-shaped boxes that contain a fluidic cartridge and a translation mechanism to move the fluidic cartridge in an x direction within the rectangular-prism-shaped box. Furthermore, even if the ejection head of the '007 publication moves, it is stated in paragraph [0031] that the ejection head can move in "any combination of x, y, and z coordinate directions" within the fluid ejection system 200. This leads away from moving an ejection head only in an x direction as claimed. Likewise, paragraph [0030] states that the substrate stage may move in "any combination of x, y, and z coordinate directions" with the fluid ejection system 200. There is nothing in the '007 publication about moving the substrate stage through a series of fluid ejection systems 200 along a production path as claimed. Accordingly, the '007 publication fails to teach or disclose all of the important elements of the claimed invention. Since the '007 publication does not contain all of the elements of claim 1, the § 102(a) (2) rejection of claim 1 is wholly untenable and should be withdrawn ".]

Applicant’s arguments with respect to independent Claim 1 has been considered and are persuasive.
Therefore, the rejection of Claims 2-8 are withdrawn by virtue of dependency on independent Claim 1.


Applicant’s arguments, see Page 14, filed on 01/05/2022, with respect to the 35 U.S.C. §103 rejections on Claims 14 have been fully considered and are persuasive. 
Applicant argues: 
["The examiner is correct that the '007 publication fails to teach, suggest or disclose a glove box enclosure and a bag sealer configured for micro-well plate process and analysis. In an attempt to cure the deficiencies of the '007 publication to provide all of the elements of the claimed invention, the examiner combines the '007 publication with the '042 publication to Brown et al. and the '350 publication to Wolton et al. The '042 publication discloses a glove box, but like the '007 publication fails to teach, suggest, or disclose two or more rectangular-prism-shaped boxes along a production path and a tray mechanism to move the sample tray through the two or more rectangular-prism-shaped boxes. The '350 publication discloses a sampling system. The examiner asserts that the '350 publication teaches, suggests or discloses a "bag sealer," however, no bag sealer can be found in the '350 publication. However, even if one were present, the '350 publication like the '007 publication and the '042 publication fail to teach, suggest or disclose too or more rectangular-prism-shaped boxes along a production path and a tray mechanism to move the sample tray through the two or more rectangular-prism-shaped boxes. It is submitted that the examiner has failed to make out a prima facie case of obviousness with respect to claim 14 since the combined references fail to provide all of the elements of the claimed invention. Reconsideration and allowance of claim 14 are respectfully requested".]

Applicant’s arguments with respect to independent Claim 14 has been considered and are persuasive.
Therefore, the rejection of Claims 15-20 are withdrawn by virtue of dependency on independent Claim 14.

Reasons for Allowance
Claims 1-20 are allowed. 

The following is an examiner's statement of reasons for allowance:



The closest prior art, Nielsen et al. (US20210165007A1) teaches a digital dispense system for preparing and analyzing a plurality of samples, comprising:
two or more rectangular-prism-shaped boxes disposed in series along a production path (Fig 1, ref. 181-n, ejection assemblies); and 
a translation mechanism (Para 0031, the movement of the ejection head (102) as instructed by a processing device inherently teaches a translation mechanism) that is and
a sample tray translation mechanism (Para 0031, the movement of the substrate stage (151) as instructed by a processing device inherently teaches a sample tray translation mechanism) that is configured to move for moving a sample tray (Para 0030, the substrate (150) and substrate stage (151); Fig. 2) along the production path in only a y direction orthogonal to the x direction from a starting position to a terminal position. 

However, Nielsen et al. (US20210165007A1) does not teach or fairly suggests the combination and steps of the limitation:
“each of the two or more rectangular-prism-shaped boxes (Figs. 1-2 and 3A) containing (interpreted as comprising or including) a fluid droplet ejection cartridge 
“configured to move the fluid droplet ejection cartridge back and forth over a sample holder only in an x direction within each of the two or more rectangular-prism-shaped boxes”
“through each of the two or more rectangular prism- shaped boxes in series” 

Also, regarding Claim 14, the closest prior art, Nielsen et al. (US20210165007A1) teaches a portable sample analysis laboratory comprising a digital dispense system, the digital dispense system comprising:
two or more interconnected rectangular-prism-shaped boxes connected to one another in series along a production path (Fig 1, ref. 181-n, ejection assemblies), each rectangular-prism-shaped box (Figs. 1-2 and 3A); and 
a translation mechanism (Para 0031, the movement of the ejection head (102) as instructed by a processing device inherently teaches a translation mechanism) that is configured to move the fluid droplet ejection cartridge back and forth over a sample holder only in an x direction, a sample tray translation mechanism (Para 0031, the movement of the substrate stage (151) as instructed by a processing device inherently teaches a sample tray translation mechanism) that is configured to move for moving a sample tray (Para 0030, the substrate (150) and substrate stage (151); Fig. 2) along the production path in only a y direction orthogonal to the x direction from a starting position to a terminal position;


a glove box enclosure and a bag sealer configured for micro-well plate process and analysis
“containing a fluid droplet ejection cartridge containing at least one fluid to be dispensed”
“through each of the two or more rectangular prism- shaped boxes”

Therefore Claims 1-20 are allowed because they are novel over the prior art of record. Moreover, the dependent claims are hereby allowed due to their dependency on independent Claims 1, 9 and 14. 

The references of record alone or in combination disclose or suggest the combination of limitations found within the independent claims as a whole without hindsight reasoning.
The dependent claims, being further limiting to the independent claims, definite, and enable by the Specification are also allowed. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."


Conclusion

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lyle Alexander can be reached on 571-272-1254.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
/OYELEYE ALEXANDER ALABI/Examiner, Art Unit 1797       

/JENNIFER WECKER/           Primary Examiner, Art Unit 1797